
	

114 HR 3852 IH: To direct the Secretary of Energy to conduct a study on the benefits of solar net energy metering, and for other purposes.
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3852
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Higgins (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Energy to conduct a study on the benefits of solar net energy metering,
			 and for other purposes.
	
	
		1.Study and report on benefits of solar net energy metering
			(a)Study and report
 (1)in generalThe Secretary of Energy shall conduct a study on solar net energy metering. The study shall include an analysis of any benefits that may result from implementing solar net energy metering, including any resulting—
 (A)reduction in demand on the grid during peak hours; (B)increased grid security through localized grid support;
 (C)creation of jobs related to solar energy, including jobs in production, construction, and installation, increasing the tax base for State and local governments;
 (D)avoidance of energy-related expenditures by electric consumers that enables such electric consumers to increase discretionary spending and stimulate local economies;
 (E)reduction in air pollution and associated health risks; (F)reduction in greenhouse gas emissions and associated climate change impacts;
 (G)assistance to electric utilities in meeting applicable renewable portfolio standards; (H)reduction in water usage as compared to the amount of water used in fossil-fuel-based electricity production;
 (I)reduction in electricity cost for electric consumers as a result of reduced demand for centrally supplied electricity;
 (J)avoided cost in energy generation, deferred capacity, and grid support services to electric utilities by or on behalf of an electric consumer;
 (K)avoided cost to electric utilities for fuel price hedging otherwise needed to guarantee that a portion of electricity supply costs are fixed; and
 (L)increase in the availability of private capital to individuals generating electricity through use of solar power based on the stable assumptions solar net energy metering provides for financial institutions.
 (2)ReportNot later than one year after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report containing the results of the study required to be conducted under paragraph (1).
 (b)DefinitionsFor purposes of this Act: (1)Eligible solar generating facilityThe term eligible solar generating facility means a facility that produces electric energy solely by the use, as a primary energy source, of solar energy.
 (2)Primary energy sourceThe term primary energy source has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). (3)Solar net energy meteringThe term solar net energy metering means service to an electric consumer under which electric energy generated by such electric consumer from an on-site eligible solar generating facility and delivered to local distribution facilities may be used to offset electric energy provided by an electric utility to the electric consumer during the applicable billing period.
 (4)Electric utility; electric consumerThe terms electric utility and electric consumer have the meanings given such terms in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602).
				
